Citation Nr: 1033654	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-45 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 
60 percent for Meniere's syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
2003 to May 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which granted, in pertinent part, service connection for 
Meniere's syndrome with an evaluation of 0 percent rating 
effective May 13, 2009.  

In an October 2009 rating decision the RO increased the initial 
rating for the Veteran's service-connected Meniere's disability 
from 0 to 60 percent effective May 13, 2009.  

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Salt Lake City, 
Utah.  The transcript of that hearing is in the claims file.


FINDING OF FACT

The Veteran's Meniere's syndrome has been productive of hearing 
impairment, including tinnitus, with attacks of vertigo and 
cerebellar gait occurring more than once weekly.


CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent for 
Meniere's syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6205 (2009). 


The Veterans Claims Assistance Act of 2000 (VCAA)

In view of the complete grant of the benefit sought in this 
appeal, compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009)) need not be discussed.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In a rating decision dated in June 2009 the Veteran was granted 
service connection for Meniere's syndrome and assigned a 
noncompensable evaluation effective May 13, 2009.  The Veteran 
appealed the assigned rating.

Service treatment records (STRs) chronicle complaints of ear 
pressure, tinnitus, vertigo, lightheadedness, and "fluccuating 
[sic] hearing loss ," which physicians described in an April 27, 
2009, record as "a classic symptom of Meniere's Disease."  An 
STR dated March 30, 2009, advises of a six month history of 
recurrent bouts of ear pressure with ringing, followed by 
vertigo/horizontal nystagmus, and nausea.

In May 2009, prior to his separation from service, the Veteran 
was accorded a VA Compensation and Pension (C&P) general medical 
examination.  During the examination he complained of episodic 
hearing loss and tinnitus, followed by vertigo some 20 to 30 
minutes later.  He said that his balance was so impaired during 
the vertigo that he was unable to walk and had to lie down.  He 
reported that he suffered from two to three episodes per week, 
and said that they lasted between one to three hours.  He also 
complained of nausea "all the time," but said that he had only 
vomited once.  He said that he was "quite fatigued" after these 
episodes.  An audiology examination found "clinically normal" 
hearing bilaterally.  Diagnosis was Meniere's disease.  

In July 2009 the Veteran reported to a VA Audiology Clinic for a 
hearing recheck.  During the evaluation he reported a worsening 
of right ear hearing sensitivity, and said that he had had a 
Meniere's attack the previous day.  He said that his attacks 
usually started with pressure to the right ear, followed by 
ringing, then vertigo with complete right ear hearing loss.  
Examination found normal left ear hearing, and moderate 
sensorineural hearing loss rising to within normal limits in the 
right ear.  Diagnosis was dizziness, tinnitus, and unilateral 
fluctuating sensorineural hearing loss in the right ear.

In August 2009 the Veteran reported for an Otolaryngology 
Consult.  The physician noted that the Veteran had been having 
Meniere's attacks since December 2008.  The physician further 
noted as follows:

He initially had occasional episodes that 
lasted for 20 to 30 minutes at a time and 
was brought on first by aural fullness.  
Since that time, he has been having regular 
scheduled, approximately two to three, 
attacks per week.  His episodes last one to 
1-1/2 hours at a time and begin first with 
right aural fullness that last for 15 to 20 
minutes.  It then progresses to right sided 
tinnitus and then a spinning vertigo in 
addition to complete hearing loss in that 
right ear.  These attacks have occasionally 
been debilitating enough to cause nausea 
and vomiting.  

Examination found clear tympanic membranes bilaterally with no 
evidence of middle ear effusion.  Diagnosis was "history and 
audio examination consistent with a right-side Meniere disease."

In an October 2009 rating decision the RO increased the rating 
for the Veteran's service-connected Meniere's disability from 0 
percent to 60 percent effective May 13, 2009.  

In his November 2009 substantive appeal (Form 9) the Veteran 
wrote that he suffered from two to three attacks per week of 
tinnitus with vertigo, nausea, vomiting, and low frequency 
hearing loss; and requested a 100 percent rating.

In February 2010 the Veteran reported for another Otolaryngology 
Consult.  During the examination he complained of right ear 
fullness following by 10 to 20 minutes of ringing, and then 30 to 
90 minutes of spinning.  He also complained of nausea and 
disequilibrium during these episodes, which caused difficulty 
walking and maintaining balance.  He said that these events 
occurred a few times a week.  The physician noted that the 
Veteran's symptoms were uncontrolled, and averred that there was 
not much left to try in the way of medication.  
 
During his March 2010 Board hearing the Veteran testified that he 
suffers from about two to three Meniere's attacks per week, which 
last anywhere from one to four hours.  He elaborated as follows:

The onset of an episode in the ear 
starts with, like almost pressure in 
the right ear . . . like holding a 
finger in like a wad of cotton inside 
the ear.  That lasts for about twenty 
minutes.  And, that's the precursor to 
tell me I need to go, and like, sit 
down, not drive.  It's pretty 
dangerous.  I can't drive or really 
walk around when this happens.  Right 
after that, it's usually about a half 
hour to forty-five minutes, it's a 
pretty intense ringing where I go 
almost deaf in my right ear.  Followed 
by usually forty-five minutes to an 
hour and half of vertigo, where I'm 
pretty much unable to do anything.

Rating Criteria

A disability rating is determined by application of VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  38 
C.F.R. § 4.1.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  Id.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6205 provides for a 60 percent rating where 
Meniere's syndrome is productive of hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to four 
times a month.  38 C.F.R. § 4.87, Diagnostic Code 6205.  The 
highest rating of 100 percent disability is warranted for 
Meniere's syndrome productive of hearing impairment with attacks 
of vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  Id.  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent with the facts shown in every 
case.  38 C.F.R. § 4.3.

Analysis

The medical evidence confirms that the Veteran has Meniere's 
syndrome, for which he has been service-connected and assigned an 
initial rating of 60 percent.  Moreover, the Veteran avows that 
he suffers from two to three attacks per week of tinnitus with 
vertigo, nausea, vomiting, and low frequency hearing loss, and 
that he is unable to walk during these attacks, which can last 
from one to four hours.  While there is no objective evidence 
with regard to the frequency of his attacks (the distinguishing 
factor between a rating of 100 percent as opposed to a rating of 
60 percent), there is nothing in the record that contradicts the 
Veteran's persistent account to all and sundry, including prior 
to his separation from active duty, of more than one attack of 
vertigo and cerebellar gait per week.  Accordingly, and bearing 
in mind that the schedule is primarily a guide in the evaluation 
of a disability (38 C.F.R. § 4.1), the Board finds that the 
severity of the Veteran's disorder, as depicted by medical and 
lay evidence, more nearly approximates the criteria for a rating 
of 100 percent as opposed to 60 percent.  38 C.F.R. § 4.7.  


ORDER

An initial disability rating of 100 percent for Meniere's 
syndrome is granted, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


